ROBERTS, Justice.
This cause is before us on certiorari granted without oral argument to review the decision of the District Court of Appeal, First District, 311 So.2d 796, which directly conflicts with this Court’s recent decision in State v. Laiser, 322 So.2d 490 (Fla.1975), thus vesting jurisdiction in this Court pursuant to Article V, Section 3(b)(3), Constitution of Florida.
In a decision affirming an order of the trial court granting a motion to suppress based on an allegation that a search warrant was defective on its face because it failed to command a return of the property to the issuing court, the District Court relied upon the decision of the District Court of Appeal, Fourth District, in Laiser v. State, 299 So.2d 39 (Fla.App. 4th, 1973), which decision was quashed by this Court in State v. Laiser, supra. In State v. Laiser, supra, this Court stated:
“We reject as unworkable and unnecessarily technical any suggestion that a statute requires a warrant to direct the physical return of evidence to the issuing magistrate himself in all cases.”
The decision of the District Court of Appeal, First District, is quashed and the cause is remanded for further proceedings consistent herewith.
It is so ordered.
OVERTON, C. J., and BOYD, ENGLAND and SUNDBERG, JJ., concur.